United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-1711
                                 ___________

Judy A. Libel,                        *
                                      *
           Appellant,                 *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Adventure Lands of America, Inc.;     * Southern District of Iowa.
John M. Krantz,                       *
                                      *
           Appellees.                 *
                                  __________

                           Submitted: November 15, 2006
                              Filed: April 17, 2007
                               ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

      After being terminated from her employment with Adventure Lands of
America, Inc. (Adventure Lands), Judy A. Libel (Libel) filed a lawsuit against
Adventure Lands claiming violations under the Americans with Disabilities Act of
1990 (ADA), 42 U.S.C. §§ 12101-12213, the Iowa Civil Rights Act (ICRA), Iowa
Code § 216, and the Employment Retirement Income Security Act (ERISA), 29
U.S.C. §§ 1001-1461. Adventure Lands filed a motion for summary judgment, and
the district court1 granted the motion. Libel appeals the district court’s ruling.
Finding no error, we affirm.

I.     BACKGROUND
       Adventure Lands, an Iowa corporation, owns and operates an amusement park,
a campground, and a hotel/convention center (Inn). John Krantz2 served as Adventure
Lands’s CEO, and his son, Matthew Krantz, began serving as general manager of the
Inn in September 2002.

      Libel worked as a sales and catering manager at the Inn from June 1997 until
November 2, 2002. Libel’s responsibilities included reserving hotel rooms; booking
conventions, weddings, and meetings; and making arrangements for food and
beverages for those events. Shortly after she began working at the Inn, Libel was
diagnosed with multiple sclerosis (M.S.).

      The uncontroverted testimony of Matthew Krantz indicates Libel often made
mistakes at work, including failing to request menus in a timely fashion, selling more
rooms than available, failing to follow other procedures, giving rooms away for free,
and not charging the correct amount for events. Matthew Krantz viewed these
mistakes as weaknesses, and on November 2, 2002, he terminated Libel. During the
termination meeting, neither Matthew Krantz nor Libel discussed Libel’s medical
condition nor her insurance benefits.

      Wellmark Blue Cross/Blue Shield (Wellmark) is Adventure Lands’s health care
provider. Daniel Bohner (Bohner), Adventure Lands’s controller, annually renews the


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
      2
      John Krantz died on January 7, 2006, but, at all times relevant, served as
Adventure Lands’s CEO.
                                         -2-
corporation’s health insurance policy. Denise Williams (Williams), an account
manager with Wellmark, testified she delivered the 2003 renewal quote for Adventure
Lands’s health insurance policy to Bohner’s attention at Adventure Lands’s corporate
office on November 1, 2002. According to the renewal documents, Adventure
Lands’s premiums were to increase from approximately $10,713 per month in 2002
to $13,799 per month in 2003. Williams testified she discussed Adventure Lands’s
insurance plan with Bohner, but never with John or Matthew Krantz.

        On November 14, 2002, Libel met with Bohner to discuss severance benefits,
including vacation pay, Consolidated Omnibus Budget Reconciliation Act (COBRA)
benefits, and profit sharing. On the same date, Libel also met with John Krantz. Libel
testified John Krantz told her that health insurance premiums increased over $500 per
person and he could not afford both of them–meaning Libel and himself.3 John
Krantz, who at the time suffered from cancer, testified he never mentioned insurance
premiums when he met with Libel.

       Arguing her M.S. was a reason for her termination, Libel filed suit against
Adventure Lands claiming disability discrimination under the ADA and ICRA, as well
as an ERISA violation.4 Adventure Lands responded, filing a motion for summary
judgment, as well as a request to sanction Libel for her failure to respond to Adventure
Lands’s statement of undisputed facts in compliance with Local Rule 56.1.
Determining Libel failed to comply with Local Rule 56.1, the district court deemed
portions of Adventure Lands’s statement of undisputed facts admitted by Libel. The
district court also granted Adventure Lands’s motion for summary judgment. In


         3
        Throughout her tenure, Libel was eligible to receive health care coverage under
a policy held by Adventure Lands. Libel had the option to continue that coverage for
up to eighteen months after her termination.
         4
          Originally, Libel also alleged age discrimination, but she later dismissed that
claim.
                                            -3-
granting summary judgment, the district court determined (1) Matthew Krantz alone
made the decision to terminate Libel, and (2) Libel established neither a prima facie
case of disability discrimination under the ADA or the ICRA, nor a prima facie case
of interference with prospective insurance benefits under ERISA. This appeal
followed.

II.   DISCUSSION
      A.     Local Rule 56.1
      Libel argues the district court erred in deeming certain facts admitted based on
her failure to comply with Local Rule 56.1. Local Rule 56.1 requires the party
opposing summary judgment to file a response to the moving party’s statement of
material facts, and provides, in pertinent part:

             A response to an individual statement of material fact that is not
      expressly admitted must be supported by references to those specific
      pages, paragraphs, or parts of the pleadings, depositions, answers to
      interrogatories, admissions, exhibits, and affidavits that support the
      resisting party’s refusal to admit the statement, with citations to the
      appendix containing that part of the record. The failure to respond, with
      appropriate citations to the appendix, to an individual statement of
      material fact constitutes an admission of that fact.

S.D. Iowa R. 56.1(b) (emphasis added).

       In this case, Adventure Lands filed a statement of undisputed facts in support
of summary judgment. In opposition, Libel filed a response to Adventure Lands’s
statement of undisputed facts, as well as her own statement of undisputed facts.
Adventure Lands objected to Libel’s response claiming it violated Local Rule 56.1
because several of Libel’s responses consisted only of the word “denied” without
supporting citations, or short, unsubstantiated phrases as “[d]enied . . . because
[statements are] based upon only the testimony of interested witnesses.” In light of
Adventure Lands’s objection, Libel filed a motion for leave to amend her response.

                                         -4-
The district court granted Libel’s motion. Adventure Lands then objected to Libel’s
amended response, arguing Libel again failed to comply with Local Rule 56.1.
Adventure Lands also requested the district court deem as admitted each disputed fact
unsupported by citations. Libel filed a second motion for leave to amend her
response. The district court denied Libel’s second motion to amend and granted
Adventure Lands’s request to sanction Libel for her failure to comply with Local Rule
56.1.

        We review for abuse of discretion the district court’s application of its local
rules. Nw. Bank & Trust Co. v. First Ill. Nat’l Bank, 354 F.3d 721, 725 (8th Cir.
2003). “The concision and specificity required by [S.D. Iowa] Local Rule 56.1 seek
to aid the district court in passing upon a motion for summary judgment, reflecting the
aphorism that it is the parties who know the case better than the judge.” Id. (citing
Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 922 (7th Cir. 1994)). “Local Rule 56.1
exists to prevent a district court from engaging in the proverbial search for a needle
in the haystack.” Id. Courts have neither the duty nor the time to investigate the
record in search of an unidentified genuine issue of material fact to support a claim
or a defense.

       The district court gave Libel ample opportunity to correct the deficiencies in her
response to Adventure Lands’s statement of undisputed facts. Libel did not take full
advantage of this opportunity. Libel contends the facts of this case were clearly before
the district court in other documents including her brief and other supporting
documents and, thus, her failure to comply with Local Rule 56.1 should be excused.
The district court was not obliged to scour the record looking for factual disputes.
Therefore, the district court committed no abuse of discretion when it deemed
admitted Adventure Lands’s statements of undisputed facts where Libel’s responses
violated Local Rule 56.1.




                                           -5-
       B.      Summary Judgment
       Libel contends the district court erred in granting Adventure Lands’s motion for
summary judgment. We review de novo a grant of summary judgment. Pope v. ESA
Servs., Inc., 406 F.3d 1001, 1006 (8th Cir. 2005). Summary judgment is proper if,
after viewing the evidence and drawing all reasonable inferences in the light most
favorable to the nonmovant, no genuine issue of material fact exists and the movant
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Pope, 406 F.3d at
1006.

              1.    Libel’s Termination
       In granting Adventure Lands’s summary judgment motion, the district court
determined Matthew Krantz alone decided to terminate Libel. The district court
rejected Libel’s assertion that John Krantz, Matthew’s father and CEO of Adventure
Lands, made the decision to terminate her, finding Libel’s allegation was supported
by nothing other than her own conclusory statements. We agree. In fact, Libel
herself, in her deposition, states Matthew Krantz was the one who terminated her.
Other than Libel’s speculation, Libel’s only support for her assertion that John Krantz
made the decision to terminate her is a portion of John Krantz’s testimony, which
reads:

      Q.   Did [Matthew Krantz] say “I’m thinking of terminating her”?
      A.   I’m sure he did.
      Q.   What did you say?
      A.   That he was in charge, do as he sees fit.
      Q.   What was the last part?
      A.   “Do as you see fit.”
      Q.   Did you understand that he was effectively getting your approval?
      A.   Yes.
      Q.   And you didn’t object to terminating Judy?
      A.   No.

See Appellant’s App’x at 131-131A.


                                          -6-
This testimony indicates Matthew Krantz decided independently to terminate Libel.
The testimony evidence does not reflect John Krantz either made the decision or used
Matthew as a conduit to terminate Libel. See Dedmon v. Stanley, 315 F.3d 948, 949-
50 n.2 (8th Cir. 2003) (holding an employer, under certain circumstances, can be
liable where the formal decision maker is not the person who harbored an unlawful
motive to terminate the employee). But, even if we could conclude from this colloquy
that John Krantz participated in Libel’s termination, the exchange does not show John
Krantz communicated to Matthew Krantz the view that Adventure Lands could not
afford to keep Libel employed because of rising insurance premiums. Nothing in the
record links Libel’s termination to the statements allegedly made by John Krantz to
Libel concerning insurance costs. Again, assuming the record linked Libel’s
termination to concerns of rising insurance costs, no evidence, direct or circumstantial,
links Libel’s termination to Libel’s M.S. and rising insurance costs. The district court
properly determined Matthew Krantz alone made the decision to terminate her.

              2.    ADA Claim5
       In ADA cases, a plaintiff may survive a defendant’s summary judgment motion
in one of two ways, presenting either direct or inferential evidence of discrimination.
Griffith v. City of Des Moines, 387 F.3d 733, 736 (8th Cir. 2004) (citations and
quotations omitted). Direct evidence in this context is not the converse of
circumstantial evidence. Id. “Rather, direct evidence is evidence showing a specific
link between the alleged discriminatory animus and the challenged decision, sufficient
to support a finding by a reasonable fact finder that an illegitimate criterion actually
motivated the adverse employment action.” Id. (internal quotation omitted).

    However, if the plaintiff lacks direct evidence of discrimination, she must avoid
summary judgment by creating the requisite inference of unlawful discrimination

      5
        We analyze disability discrimination claims under ICRA within the same
framework as claims brought under the ADA. See Fuller v. Iowa Dep’t of Human
Servs., 576 N.W.2d 324, 329 (Iowa 1998).
                                           -7-
under the McDonnell Douglas6 framework. Id. Under this analysis, the employee
bears the burden of establishing a prima facie case of discrimination. Kratzer v.
Rockwell Collins, Inc., 398 F.3d 1040, 1044-45 (8th Cir. 2005). The burden then
shifts to the employer to articulate some legitimate, nondiscriminatory reason for the
employer’s actions. Id. If the employer articulates such a reason, the burden returns
to the employee to show the employer’s justification is a pretext. Id. To establish a
prima facie case of discrimination under the ADA, a plaintiff must show she: (1) has
an ADA-qualifying disability; (2) is qualified to perform the essential functions of the
job, with or without a reasonable accommodation; and (3) suffered adverse
employment action. Id.

       Here, Libel presented no direct evidence of discrimination. The record does not
indicate John Krantz terminated Libel, used Matthew Krantz as a conduit to terminate
Libel, or discussed any insurance cost-cutting matters or Libel’s M.S. condition with
Matthew Krantz. As a result, Libel failed to establish a specific link between her
termination and the alleged statements John Krantz made regarding Libel and the
insurance costs. Consequently, Libel cannot survive Adventure Lands’s motion for
summary judgment with proof of direct evidence.

       Likewise, Libel cannot survive Adventure Lands’s summary judgment motion
with an inference of unlawful discrimination. In her appeal brief, Libel does not
challenge the district court’s finding that Libel failed to prove she has an ADA-
qualifying disability. Nor does Libel challenge the district court’s finding that she
could not perform the essential functions of her job, with or without a reasonable
accommodation. Consequently, Libel waived any challenge to these findings, and as
a result, she cannot survive Adventure Lands’s motion for summary judgment under
the McDonnell Douglas analysis.



      6
       McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).
                                          -8-
             3.   ERISA Claim
      With respect to her claim of interference with prospective insurance benefits
under § 510 of ERISA, 29 U.S.C. § 1140, Libel can establish a prima facie case if she
demonstrates a causal connection between the likelihood of future benefits and an
adverse employment action. Kinkead v. Sw. Bell Tel. Co., 49 F.3d 454, 457 (8th Cir.
1995).7

       Here, Libel cannot establish a prima facie ERISA case because no evidentiary
link exists between her termination and Adventure Lands’s insurance costs. There is
no evidence Matthew Krantz knew of Adventure Lands’s rising insurance costs or the
specifics of Libel’s insurance plan.8 Nor is there any link between the statements John
Krantz allegedly made to Libel and Libel’s termination by Matthew Krantz. Without
this evidence, the court cannot justify a reasonable inference of retaliatory motive.
Consequently, Libel cannot survive Adventure Lands’s motion for summary
judgment.

     Even assuming Libel established a prima facie case of discrimination under
ERISA, Adventure Lands provided legitimate, nondiscriminatory reasons for Libel’s


      7
        Libel’s ERISA claim is based on alleged circumstantial evidence; Libel does
not claim the record shows direct evidence of intentional interference with prospective
insurance benefits. Therefore, we analyze Libel’s ERISA claim under the McDonnell
Douglas framework. See Kinkead, 49 F.3d at 456-57.
      8
        Libel further contends the district court erred in not finding a causal
connection, based on temporal proximity, between her termination and the arrival of
Adventure Lands’s insurance renewal package the day before she was terminated.
However, nothing in the record indicates Matthew Krantz knew about the package or
the information therein. Nor is there evidence in the record indicating Bohner (the
person to whom the package was delivered) or Williams (the account manager) talked
to John or Matthew Krantz about the insurance package and costs. Thus, the court
properly found no causal connection between Libel’s termination and the insurance
renewal package.
                                          -9-
termination, namely, failing to request menus on time, selling more rooms than
available, failing to follow other procedures, giving rooms away for free, and
charging incorrect amounts for events. These nondiscriminatory reasons for
terminating Libel would prevent a factfinder from concluding Libel demonstrated
Adventure Lands’s reasons for terminating her were pretextual. See Eckelkamp v.
Beste, 315 F.3d 863, 871 (8th Cir. 2002). Thus, Libel cannot survive Adventure
Lands’s motion for summary judgment.

III.   CONCLUSION
       Based on the foregoing, we affirm the well-reasoned opinion and judgment of
the district court.
                       _______________________________




                                       -10-